Appeals by the defendant from two judgments of the Supreme Court, Queens County (Finnegan, J.), both rendered January 23, 1992, convicting him of robbery in the first degree (two counts, one each as to Indictment Nos. 6608/90 and 6609/90), upon jury verdicts, and imposing sentences.
Ordered that the matters are remitted to the Supreme Court, Queens County, for a reconstruction hearing to determine whether the defendant was present at a Sandoval hearing conducted during the trial, and the appeals are held in abeyance in the interim. The Supreme Court, Queens County, is to file the report with all convenient speed.
Because the record is unclear as to whether the defendant *811was present during a Sandoval hearing, and because the decision rendered at the hearing was not “wholly favorable” to the defendant, this case must be remitted to the Supreme Court for a reconstruction hearing to determine this issue (see, People v Michalek, 82 NY2d 906, 907; People v Parchment, 203 AD2d 595; People v Favor, 82 NY2d 254).
We reach no other issue at this juncture. Sullivan, J. P., Thompson, Copertino and Pizzuto, JJ., concur.